Citation Nr: 0613577	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  04-23 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel





INTRODUCTION

The veteran had active service from December 1967 to October 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  


FINDING OF FACT

Tinnitus was not manifest in service and is not attributable 
to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

In Dingess/Hartman v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006) (Hartman, No. 02-1506) the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The timing requirement enunciated in 
Pelegrini applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for scoliosis 
of the spine and thoracic vertebra deformity.  The appellant 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that the 
discussions in the rating decision and the statement of the 
case (SOC) informed the appellant of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  The communications, such 
as a VCAA letters of October 2002 and October 2004, explained 
the evidence necessary to establish entitlement.  In 
addition, the letter described what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on her behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO also supplied the 
appellant with the applicable regulations in the SOC issued 
in May 2004.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

A VCAA notice must be provided to a claimant before the 
initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim.  A complete VCAA 
notice was not provided to the appellant before the RO 
decision.  In the present case, the Board finds that there 
was no prejudice to the appellant.  The VCAA notice has 
afforded the claimant a meaningful opportunity to participate 
effectively in the processing of his claim.  In other words, 
the claimant was provided VCAA notice and an appropriate 
amount of time to respond and proper subsequent VA process.  
The appellant was given the VCAA notice letter and was given 
an ample opportunity to respond.  The veteran has not claimed 
any prejudice as a result of the timing of the VCAA letter.  
Therefore, to decide the appeal would not be prejudicial 
error.  

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in October 2002 specifically described the evidence 
needed to substantiate the claim and the October 2004 letter 
requested that the appellant to send the RO any other 
evidence or information that the veteran thought would 
support the claim.  Therefore, the Board finds that the 
letters as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regards to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that since the 
appellant's claim is being denied, no disability rating or 
effective date would be assigned, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained the veteran's 
service medical records and a VA medical opinion.  The 
veteran was afforded a VA examination.  The Board concludes 
that the evidence of record provides sufficient information 
to adequately evaluate the claim, and the Board is not aware 
of the existence of any additional relevant evidence which 
has not been obtained.  Therefore, no further assistance to 
the veteran with the development of evidence is required, nor 
has the delayed notice of the VCAA resulted in any prejudice 
to the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

Service connection may be granted when it is shown that there 
is a disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 and 
3.304 (2004).  Service connection may be established for a 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

After carefully reviewing all evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for tinnitus.  The probative 
evidence shows that the veteran's tinnitus was not manifest 
in service or within one year of service discharge, and that 
it is unrelated to any incident of service, including 
exposure to noise during a mortar attack.

Initially the Board notes that the veteran served in combat.  
Where a combat veteran alleges he suffers disease or injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996).  38 U.S.C.A. § 1154 
makes it clear that special considerations attend the cases 
of combat veterans.

The Board notes that the veteran has asserted that his 
tinnitus is a result of noise exposure during service, to 
include combat.  The Board is aware that the veteran is a 
combat veteran.  His allegations that his duties included 
being exposed to loud noises such as guns and explosions are 
consistent with the nature and character.  They are credible 
because service medical records reflect that the veteran was 
involved in combat and came into contact with enemy fire.  
His statement is consistent with the circumstances, 
conditions, or hardships of his service.  Thus, the Board 
accepts the veteran's statements that he was exposed to loud 
noises during service and that the experienced ringing in his 
ears at that time.  

Thus, he entitled to the application of 38 U.S.C.A. § 1154(b) 
(West 2002).  The statute provides the following:

The Secretary shall accept as sufficient proof of 
service-connection of any disease or injury 
alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence 
of service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships of such 
service, notwithstanding the fact that there is 
no official record of such incurrence or 
aggravation in such service, and, to that end, 
shall resolve every reasonable doubt in favor of 
the veteran.

Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.

The Board accepts that the veteran was exposed to noise and 
could have experienced tinnitus during combat.  However, he 
had normal hearing at separation in October 1969 and there 
was no report of tinnitus.  The veteran's first reference to 
tinnitus is in his August 2002 claim.  The initial diagnosis 
of tinnitus of record is in the March 2004 VA examination, 
decades after service. The March 2004 VA examination report 
notes he had noise exposure in association with post service 
employment.

The veteran is competent to report he noticed tinnitus in 
service, which he reported when he filed his August 2002 
claim.  In fact, the Board accepts that the veteran was 
exposed to noise during combat and that he experienced 
periods of tinnitus during service.  Section 1154(b) 
addresses the combat veteran's ability to allege that an 
event occurred in service while engaging in combat.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That 
section, however, does not address the questions of either 
current disability or nexus to service, for both of which 
competent medical evidence is generally required.  Id. citing 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Thus, the 
veteran's combat status allows him to allege tinnitus in 
service. Whether such was chronic or is related to service 
requires competent evidence.  

The diagnosis of tinnitus is well established, however, there 
is a lack of competent evidence of a nexus to his service.  
Significantly, the VA examiner specifically stated that there 
is no evidence to link the tinnitus to the period of the 
veteran's military service.  The Board finds the opinion of 
the VA audiological examiner to be more probative than the 
veteran's lay opinion, and consistent with the record.  The 
examiner reviewed the claims file.

He specifically noted that the etiology of tinnitus was most 
likely noise exposure since he left service to include work 
at a body shop for six years and that it there was no 
evidence to link the tinnitus to the veteran's period of 
military service.  

He did not report tinnitus at separation in 1969.  The first 
report of tinnitus is not until the veteran filed his claim 
in August 2002.  Clearly, chronic tinnitus was not manifest 
in service.  The initial evidence of tinnitus is in 2002, 
decades after service.  The Board notes a remarkable gap in 
time between the veteran's separation from service and the 
first evidence of tinnitus.

To the extent that the veteran is attempting to establish 
continuity of symptomatology based upon his lay statements, 
the Board finds such attempt to be inconsistent with the more 
probative contemporaneous record.  Specifically, he denied 
hearing loss and ear trouble at separation.  Such evidence is 
far more reliable than an unsupported remote claim.

Furthermore, the veteran in August 2003, did not report the 
existence of a chronic disability during service, rather, he 
reported that it was on and off.  The examiner specifically 
noted the normal audiogram at the end of service and current 
significant loss for high frequency in a noise notch pattern, 
suggesting noise exposure since service.  

In summary, although he may have experienced tinnitus during 
combat, chronic disability was not established at the time, 
he denied pertinent pathology at the time of separation and a 
professional has attributed the current disability to post 
service cause.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  
Consequently, the benefit sought on appeal is denied.


ORDER


Service connection for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


